2018 IL App (1st) 160972

                                                                                THIRD DIVISION
                                                                               September 19, 2018

                               Nos. 1-16-0972 & 1-16-1120, cons.


                                        IN THE

                             APPELLATE COURT OF ILLINOIS

                               FIRST JUDICIAL DISTRICT



MI MANAGEMENT, LLC,                                   )         Appeal from the Circuit Court of
                                                      )         Cook County.
       Plaintiff-Appellant,                           )
                                                      )
v.                                                    )         No. 11 L 14036
                                                      )
PROTEUS HOLDINGS, LLC, TODD BRYANT, and               )
FRANK TALBERT,                                        )
                                                      )
       Defendants,                                    )
                                                      )
(PHDS Acquisitions, LLC, Intervenor-Appellee; Proteus )
Group, Citation Respondent-Appellee)                  )         Honorable Alexander P. White,
                                                      )         Judge Presiding.
                                                      )
                                                      )
                                                      )

JUSTICE ELLIS delivered the judgment of the court, with opinion.

Presiding Justice Fitzgerald Smith and Justice Howse concurred in the judgment and opinion.


                                           OPINION

¶ 1    In Illinois, proceedings to enforce judgments are strictly regimented by a series of statutes

drafted by the General Assembly, with a view that the postjudgment collection process be “swift,

cheap, [and] informal.” Resolution Trust Corp. v. Ruggiero, 994 F.2d 1221, 1226 (7th Cir. 1993).

But don’t tell that to our appellant, MI Management, LLC (“MI”). MI obtained a money

judgment against Frank Talbert, Todd Bryant, and their company, Proteus Holdings, LLC—and,
1-16-0972 & 1-16-1120, cons.


four years down the road, is still trying to collect its money.

¶ 2    Among other things, MI obtained four enforceable garnishment judgments against a

related company named Proteus Group—wage and nonwage garnishment judgments regarding

both Talbert and Bryant. MI also laid claim to money held in a Proteus Group bank account with

Urban Partnership Bank. But another entity, PHDS Acquisitions, LLC (PHDS) filed an adverse

claim over that deposit account, claiming a perfected security interest in the money held with

Urban Partnership Bank.

¶ 3    The circuit court ruled in favor of PHDS on the adverse claim. MI appeals that ruling.

That ruling is the subject of appeal No. 1-16-0972.

¶ 4    Later, however—that is, more than 30 days after the garnishment judgments were

entered—Proteus Group moved to quash all of the garnishment summonses, claiming lack of

personal jurisdiction because service was improper. The circuit court agreed with Proteus Group

and quashed the summonses. MI appeals that ruling, too, in appeal No. 1-16-1120.

¶ 5    In our view, although the garnishment summonses MI served upon Proteus Group

contained technical defects, those errors were not so serious as to preclude the circuit court from

acquiring personal jurisdiction over Proteus Group. We reverse that ruling and remand for

further proceedings.

¶ 6    As for the ruling in favor of PHDS on the adverse claim, we vacate that ruling because

the circuit court did not have subject-matter jurisdiction over that matter when it entered the

order. We remand the cause with instructions to dismiss the adverse claim for lack of subject-

matter jurisdiction.

¶ 7                                       BACKGROUND

¶ 8    This case began in December 2011, when MI sued Proteus Holdings, Bryant, and Talbert



                                                  2

1-16-0972 & 1-16-1120, cons.


for breach of a $1,250,000 promissory note. In August 2014, the circuit court entered a final

judgment in favor of MI and against (1) Proteus Holdings for $1,317,140.78, (2) Bryant for

$526,856.31, and (3) Talbert for $790,284.47. In November 2014, the court entered an order in

favor of MI and against Bryant, Talbert, and Proteus Holdings, awarding MI $109,088.46 in

attorney fees.

¶ 9    With that, MI assumed the role of judgment creditor, and Proteus Holdings, Talbert, and

Bryant became judgment debtors. MI instituted supplementary proceedings under section 2-1402

of the Code of Civil Procedure (Code) to discover the judgment debtors’ assets and collect its

judgment. See 735 ILCS 5/2-1402 (West 2014).

¶ 10   As part of those proceedings, MI caused the clerk of the circuit court to issue a citation to

discover assets to third party Proteus Group, which MI served on Proteus Group via special

process server on December 5, 2014. The basis for the third-party citation to Proteus Group was

MI’s claim that Bryant and Talbert were “the managers of Proteus Group” and that Talbert and

Proteus Holdings collectively owned 79% of Proteus Group.

¶ 11   On January 7, 2015, MI filed an application for issuance of a charging order against

Talbert’s and Bryant’s distributional interests in Proteus Group.

¶ 12   Pursuant to the sections of the Code dealing with garnishments (id. § 12-701, et seq.) and

wage deductions (id. § 12-801, et seq.), MI then sought to issue wage and nonwage garnishment

summonses to Proteus Group for the Bryant judgment and for the Talbert judgment.

¶ 13   The Bryant garnishment summonses were served on Proteus Group by special process

server on February 20, 2015. On March 9, when Proteus Group failed to appear or respond, the

circuit court entered conditional garnishment judgment orders against Proteus Group as to

Bryant. On March 25, MI served Proteus Group by special process server with summonses for



                                                 3

1-16-0972 & 1-16-1120, cons.


the Bryant conditional garnishment judgment orders.

¶ 14   The Talbert garnishment summonses were served on Proteus Group on March 19, 2015.

On March 30, after Proteus Group again failed to appear or respond, the circuit court entered

conditional garnishment judgment orders against Proteus Group as to Talbert. MI served Proteus

Group by special process server with summonses for the Talbert conditional garnishment

judgment orders on June 4, 2015.

¶ 15   On March 4, 2015, the court entered a charging order in favor of MI and against Proteus

Holdings’ distributional interests in Proteus Group. The order appointed Alex Moglia as receiver

of any distributions from Proteus Group that became due and owing to Proteus Holdings. The

order (1) stated that Moglia was “empowered and directed to make all inquiries of Proteus

Holdings and third parties about the income and assets of Proteus Holdings and any transfers or

distributions from Proteus Group at their direction” and (2) directed Proteus Holdings to

“cooperate with [Moglia]” by making available to Moglia its financial records “for the period

beginning January 1, 2009.”

¶ 16   In April 2015, Moglia filed a report with the circuit court explaining that he asked

Proteus Group to provide him with financial information for January 1, 2009, to the present. The

batch of documents Proteus Group tendered in response to Moglia’s request was smaller than

Moglia anticipated, so he conducted a conference call with Proteus Group’s attorney, Stewart

Kusper. According to Moglia, during the call, Kusper (1) stated that he instructed Talbert to

refrain from tendering any financial information or documents prior to 2012, (2) stated that

Moglia was not auditing Proteus Holdings and thus was not entitled to information prior to 2012,

and (3) questioned “what right” Moglia had to information dating to before 2012.

¶ 17   On May 11, the court issued a rule to show cause against Proteus Group to demonstrate



                                               4

1-16-0972 & 1-16-1120, cons.


why it should not be held in civil contempt for violating the charging order. On May 27, the

parties appeared for a hearing on the rule to show cause. The same day, the court entered an

order stating that “Proteus Group appear[ed] by and through its counsel to contest the Court’s

jurisdiction over it to enter a Rule to show cause.” The court granted Proteus Group leave to file

“any responsive pleading to the Rule to Show Cause” by June 10, 2015, and scheduled a hearing

on the rule to show cause for July 7, 2015.

¶ 18     The June 10 deadline came and passed, and Proteus Group never filed anything.

¶ 19     On June 24, the court entered an order following a status conference regarding the Bryant

and Talbert conditional judgment orders. The order stated Proteus Group had not “answered or

appeared to date.”

¶ 20     On June 30, 2015, MI filed a motion to confirm the Bryant and Talbert conditional

judgment orders against Proteus Group. On July 6, 2015, the court granted the motion and

entered four judgment orders against Proteus Group. Each order stated, in relevant part, that

(1) MI issued garnishments to Proteus Group for the Bryant and Talbert judgments, (2) Proteus

Group “failed to appear and answer the Garnishment,” resulting in the entry of a conditional

judgment, and (3) Proteus Group was served “as provided by 735 ILCS 5/12-706 and PROTEUS

GROUP, LLC again failed to appear and answer.”

¶ 21     On August 6, 2015, MI issued fresh citations to discover assets to Proteus Group based

on the garnishment judgments, as well as third-party citations to Urban Partnership Bank. On

August 13, 2015, Urban disclosed that it was holding funds in a bank account owned by Proteus

Group.

¶ 22     On August 26, Proteus Group filed an emergency motion to quash service of the

garnishment summonses. That motion alleged three defects in MI’s service of the garnishment



                                                 5

1-16-0972 & 1-16-1120, cons.


summonses: (1) MI failed to file a signed and notarized affidavit as required by the Code, (2) the

summonses did not contain a signed certification of the judgment against Talbert, and (3) MI

failed to obtain a lawful appointment of the special process server who served the summonses on

Proteus Group. (The first two arguments are raised on appeal; the third is not.)

¶ 23   On September 4, 2015, PHDS intervened in the supplementary proceeding and filed an

adverse claim as to all of Proteus Group’s assets, including (relevant to this appeal) the funds in

Proteus Group’s Urban Partnership Bank account. PHDS alleged that (1) in 2004, Proteus Group

executed a promissory note in favor of Amerimark Bank, (2) Amerimark perfected a security

interest in the note by filing a Uniform Commercial Code (UCC) financing statement with the

Illinois Secretary of State, (3) Amerimark then merged with Inland Bank and Trust, and

(4) PHDS then purchased Proteus Group’s debt from Inland.

¶ 24   On September 30, 2015, the court granted Proteus Group’s emergency motion to quash.

The same day, the court entered orders vacating citation proceedings that MI had initiated

against 15 third-party citation respondents—including, relevant to this appeal, Urban Partnership

Bank. Those orders were entered pursuant to a series of emergency ex parte motions that Proteus

Group filed after the court granted Proteus Group’s emergency motion to quash service of the

garnishment summons. Although the order granting Proteus Group’s emergency motion to quash

did not so specify, the September 30 orders vacating the citation proceedings against the third-

party citation respondents stated that the court had vacated the July 6, 2015, garnishment

judgments against Proteus Group. On October 9, 2015, MI filed a motion to reconsider, which

the court denied on March 16, 2016.

¶ 25   On November 5, 2015, the circuit court granted PHDS’s adverse claim. MI filed a motion

to reconsider that order, which the court denied on March 3, 2016.



                                                 6

1-16-0972 & 1-16-1120, cons.


¶ 26   On April 5, 2016, MI filed a notice of appeal with respect to the order allowing PHDS’s

adverse claim. That appeal was docketed in this court as appeal No. 1-16-0972. On April 13,

2016, MI filed a notice of appeal with respect to, among other things, (1) the September 30, 2015

order granting Proteus Group’s emergency motion to quash, (2) the September 30, 2015 orders

granting Proteus Group’s emergency motion to vacate the citation proceedings as to the third-

party citation respondents, and (3) the March 16, 2016 order denying MI’s motion to reconsider

the September 30, 2015 order granting Proteus Group’s emergency motion to quash. That appeal

was docketed in this court as case No. 1-16-1120. We consolidated the appeals for disposition.

¶ 27                                       ANALYSIS

¶ 28                                 I. Appeal No. 1-16-1120

¶ 29   Because it is potentially dispositive of both appeals presently before us, we first consider

MI’s appeal in case No. 1-16-1120, which pertains to the court’s order granting Proteus Group’s

emergency motion to quash service of the garnishment summonses.

¶ 30                              A. Subject-Matter Jurisdiction

¶ 31   Before we turn to the merits, we must address a challenge to our subject-matter

jurisdiction. Proteus Group maintains that the order granting its motion to quash was not a final

order because it did not terminate the proceeding. According to Proteus Group, “[a]fter the entry

of the quashing order, there was nothing to stop MI from issuing appropriately constituted and

worded garnishment summonses against Proteus Group.” In a sense, Proteus Group is correct:

After the circuit court quashed the summonses, MI could have simply reissued proper

summonses and caused them to be served on Proteus Group. But that is ultimately irrelevant.

¶ 32   In the present case, Proteus Group filed its emergency motion to quash more than 30 days

after the circuit court entered the garnishment judgments against it. It is well established that “a



                                                 7

1-16-0972 & 1-16-1120, cons.


motion to vacate a void judgment for lack of service that is filed more than 30 days after the

judgment was entered is properly designated a section 2-1401 petition.” Protein Partners, LLP v.

Lincoln Provision, Inc., 407 Ill. App. 3d 709, 715 (2010); see Pickens v. Aahmes Temple #132,

LLC, 2018 IL App (5th) 170226, ¶ 33 (citing Sarkissian v. Chicago Board of Education, 201 Ill.
2d 95, 102 (2002)); 735 ILCS 5/2-1401 (West 2014). And it is equally well settled that an order

“granting or denying any of the relief prayed in a petition under section 2-1401 of the Code” is

final and appealable. Ill. S. Ct. R. 304(b)(3) (eff. Mar. 1, 2016); Sarkissian, 201 Ill. 2d 95 at 105.

¶ 33   The fact that MI filed a motion to reconsider before filing its notice of appeal is

immaterial. Pursuant to Supreme Court Rule 303, the time to take an appeal is tolled when a

party files a postjudgment motion such as a motion to reconsider. See Ill. S. Ct. R. 303(a)(1) (eff.

July 1, 2017). In Elg v. Whittington, 119 Ill. 2d 344, 355 (1987), the Illinois Supreme Court held

that “the timing of a Rule 304(b)(3) appeal is to be governed by Rule 303(a)(1), including its

provision for a toll following a post-trial motion.” (Emphasis added.) We thus find that we have

appellate jurisdiction.

¶ 34                                  B. Personal Jurisdiction

¶ 35   Assured that we have subject-matter jurisdiction, we turn to the merits of MI’s appeal,

which requires us to determine whether the circuit court had personal jurisdiction over Proteus

Group. As we stated, we must analyze Proteus Group’s emergency motion to quash as a section

2-1401 petition because Proteus Group’s emergency motion to quash was filed more than 30

days after the circuit court entered the garnishment judgments against Proteus Group. Protein

Partners, 407 Ill. App. 3d at 715. A section 2-1401 petition may be used to attack a void

judgment. A judgment is void if the court that entered it lacked personal jurisdiction over the

parties. Sarkissian, 201 Ill. 2d at 103; see State Bank of Lake Zurich v. Thill, 113 Ill. 2d 294, 308



                                                  8

1-16-0972 & 1-16-1120, cons.


(1986) (“A judgment rendered without service of process, either by summons or by publication

and mailing, where there has been neither a waiver of process nor a general appearance by the

defendant, is void regardless of whether the defendant had actual knowledge of the

proceedings.”). “We review de novo a judgment entered on a section 2-1401 petition that is

requesting relief based on the allegation that the judgment is void.” Pekin Insurance Co. v. Rada

Development, LLC, 2014 IL App (1st) 133947, ¶ 19.

¶ 36   Personal jurisdiction refers to the circuit court’s power to exercise adjudicatory authority

over particular individuals. In re L.E.J., 115 Ill. App. 3d 993, 997 (1983). “In order for a court to

have personal jurisdiction over a party, three elements must be established: (1) proper service of

process, (2) jurisdiction under the Illinois long-arm statute [citation], and (3) due process under

both the United States and Illinois Constitutions.” McNally v. Morrison, 408 Ill. App. 3d 248,

254-55 (2011). This case only implicates the service requirement.

¶ 37   Initially, we reject MI’s argument that Proteus Group forfeited this argument by failing to

raise it in the circuit court. To be sure, Proteus Group did fail—after obtaining leave of court, no

less—to file a written objection to the court’s personal jurisdiction over it. But the court order

that granted Proteus Group leave to file an objection stated that Proteus “appear[ed] by and

through its counsel to contest the Court’s jurisdiction over it to enter a Rule to show cause.” And

in any event, Proteus Group did raise this issue in the circuit court by filing a section 2-1401

petition—the very ruling before us. So MI’s forfeiture argument fails.

¶ 38   The forfeiture argument aside, we consider the merits of the personal-jurisdiction

argument raised by Proteus Group. Proteus Group argues that summonses that MI purported to

serve pursuant to the Garnishment Act were fatally defective because MI did not sign and

notarize the affidavit for nonwage garnishment, as required by section 12-701 of the Code. See



                                                 9

1-16-0972 & 1-16-1120, cons.


735 ILCS 5/12-701 (West 2014). Proteus Group also argues that one of the nonwage

garnishments—the one issued for Bryant—was fatally defective because MI failed to sign the

“certificate of attorney or non-attorney” regarding the amount of the judgment at issue.

¶ 39   We agree with MI that the deficiencies identified are technical, nonsubstantive defects

that did not deprive the circuit court of personal jurisdiction over Proteus Group. It is well

established that, when “ ‘construing sufficiency of notice, courts focus not on “whether the

notice is formally and technically correct, but whether the object and intent of the law were

substantially attained thereby.” ’ ” Professional Therapy Services, Inc. v. Signature Corp., 223
Ill. App. 3d 902, 910-11 (1992) (quoting In re Marriage of Wilson, 150 Ill. App. 3d 885, 888

(1986), quoting Fienhold v. Babcock, 275 Ill. 282, 289-90 (1916)). The purpose of a summons is

to “notify a party that an action has been commenced against him.” In re Application of the

County Treasurer & ex officio County Collector, 307 Ill. App. 3d 350, 355 (1999). In

determining whether a summons was sufficient to provide the opposing party with notice of the

action, “we adhere to the principle that a court should not elevate form over substance, but

should construe a summons liberally.” Id.

¶ 40   For example, in Application of County Treasurer, this court found that a tax summons

was sufficient to confer personal jurisdiction, despite the fact that the sheriff did not endorse the

summons as required by state law. We explained that, technical defects notwithstanding, the

summons was valid because it “served its intended purpose—to notify [the respondent]” that his

property was being sold. Id. Similarly, in Charter Bank & Trust of Illinois v. Novak, 218 Ill. App.
3d 548, 553 (1991), this court held that a summons, minor defects notwithstanding, “adequately

advised the defendant of what she needed to do in order to appear and defend,” and thus the

defects were “no barrier to personal jurisdiction over the defendant.”



                                                 10 

1-16-0972 & 1-16-1120, cons.


¶ 41      For its claim that the failure to serve a signed and notarized affidavit of garnishment

precluded the circuit court from exercising personal jurisdiction, Proteus Group relies on Rogers

v. Pierce, 214 Ill. App. 178 (1919), and Dale Jewelers, Inc. v. Walker, 44 Ill. App. 2d 224

(1963).

¶ 42      We begin by noting that “[a]ppellate court decisions issued prior to 1935 had no binding

authority.” Bryson v. News America Publications, Inc., 174 Ill. 2d 77, 95 (1996). Rogers was

issued in 1919, so we are not bound by it. But even if Rogers were binding, neither that decision

nor Dale Jewelers would mandate the outcome Proteus Group suggests.

¶ 43      In Rogers, the court stated, in relevant part:

                 “Garnishment proceedings are purely statutory and only by a strict compliance

          with the terms of the statute governing such proceedings can a justice of the peace

          acquire jurisdiction to issue a garnishee summons or to hear and determine a garnishee

          case. [Citations.]

                 To give a court jurisdiction in a garnishment proceeding, an affidavit must be

          filed pursuant to [the garnishment statute] [citation].

                 As there was no such affidavit filed in this case as is required by [the garnishment

          statute], the justice had no jurisdiction to proceed and properly dismissed the

          proceedings. The City Court of Pana, hearing the case on appeal, had no jurisdiction the

          justice of the peace did not have. The judgment appealed from was void for want of

          jurisdiction and is therefore reversed.” (Emphasis added.) 214 Ill. App. at 180-81.

Likewise, in Dale Jewelers, the court stated that there was “no dispute that such an affidavit is a

jurisdictional requisite and that a void judgment may be vacated at any time.” Dale Jewelers, 44
Ill. App. 2d at 226.



                                                    11 

1-16-0972 & 1-16-1120, cons.


¶ 44      The flaw in relying on these cases is that they did not concern the question of personal

jurisdiction at all. They were discussing subject-matter jurisdiction, decided as they were in an

era when the legislature could impose subject-matter jurisdictional limits on the courts in a way

it no longer can.

¶ 45      Rogers and Dale Jewelers were decided in 1919 and 1963, respectively, when the Illinois

Constitution of 1870 was still in effect. Under the 1870 Constitution, the General Assembly was

empowered not only to create statutory causes of action but also to impose limits on the court’s

power to hear them—that is, subject-matter jurisdictional limits. As the Illinois Supreme Court

explained in Belleville Toyota, Inc. v. Toyota Motor Sales, U.S.A., Inc., 199 Ill. 2d 325, 336-37

(2002):

          “Under our former constitution, adopted in 1870, the circuit court enjoyed ‘original

          jurisdiction of all causes in law and equity.’ Ill. Const. 1870, art. VI, § 12. The court’s

          jurisdiction over special statutory proceedings, i.e., matters which had no roots at

          common law or in equity, derived from the legislature. [Citations.] Thus, in cases

          involving purely statutory causes of action, we held that unless the statutory requirements

          were satisfied, a court lacked jurisdiction to grant the relief requested.” (Emphasis

          added.)

¶ 46      It was not until 1964 that the judicial article of the 1870 Constitution was amended to

confer upon the circuit court “original jurisdiction of all justiciable matters,” giving courts

subject-matter jurisdiction over even statutory causes of actions (with the exception of

administrative review). Ill. Const. 1870, art. VI (amended 1964), § 9; Belleville Toyota, 199 Ill.
2d at 337. So as of 1964, the legislature can no longer prescribe the subject-matter jurisdiction of

courts over statutory causes of action, such as garnishment proceedings.



                                                  12 

1-16-0972 & 1-16-1120, cons.


¶ 47       But Rogers and Dale Jewelers, of course, were decided well before 1964. Under the 1870

Constitution that governed at the time Rogers and Dale Jewelers were decided, the failure on the

part of the garnishor to comply with the requirements of the garnishment statute would have

defeated not the circuit court’s personal jurisdiction over the parties but rather its subject-matter

jurisdiction over the garnishment action itself. To paraphrase our supreme court, those courts

would have “lacked jurisdiction to grant the relief requested” because “the statutory requirements

were [not] satisfied.” Belleville Toyota, 199 Ill. 2d at 337.

¶ 48       Indeed, the two cases on which the 1919 decision in Rogers relied for the proposition that

the absence of an affidavit is a “jurisdictional” requirement under the Garnishment Act both

made it clear that they were referring to subject-matter jurisdiction. In Garrett v. Murphy, 102
Ill. App. 65, 66 (1902), this court more specifically held that an affidavit was required in a

garnishment proceeding “[i]n order to give the justice jurisdiction of the subject-matter”

(emphasis added), because the court’s subject-matter jurisdiction was limited by the terms of the

statute.

¶ 49       Still more to the point, the other case on which Rogers relied, Gibbon v. Bryan, 3 Ill.

App. 298, 301 (1878), discussed the requirements of the 1874 garnishment statute that, before a

plaintiff could issue a garnishment summons on a defendant, two things had to occur: (1) a return

of execution of the judgment showing the defendant had no property or goods on which to levy

the judgment and (2) an affidavit filed by the plaintiff attesting to the same. “These two things,”

said the court, “must be done in order to give the court jurisdiction of the subject-matter of the

suit.” (Emphasis added.) Id. Once those two things were accomplished, the court explained, the

plaintiff could issue and serve the garnishment summons, which related to personal jurisdiction:

“The issue and service of the summons gives jurisdiction of the person or party defendant.”



                                                  13 

1-16-0972 & 1-16-1120, cons.


(Emphasis added.) Id. Gibbon, then, more clearly than Rogers or Dale Jewelers, explains the

distinction between subject-matter jurisdiction and personal jurisdiction in statutory causes of

action arising under the pre-1964 judicial article of the Illinois Constitution. Gibbons, and by

extension its progeny—namely, Rogers and Dale Jewelers—merely stand for the proposition

that in statutory claims arising when the 1870 Constitution still governed, technical defects in the

affidavit may negate the court’s subject-matter jurisdiction over the case but not the court’s

personal jurisdiction over the parties.

¶ 50   Thus, Rogers and Dale Jewelers do not even address the question of personal jurisdiction

and do not advance Proteus Group’s argument that the defects in the affidavit here defeated

personal jurisdiction.

¶ 51   In support of its claim that the Bryant nonwage garnishment summons was fatally

defective because MI failed to sign the “certificate of attorney or non-attorney” regarding the

amount of the judgment at issue, Proteus Group cites only a single case, Cohen v. North Avenue

State Bank, 304 Ill. App. 413, 417 (1940), for the proposition that “every case must be brought

within the scope of [the] statute, and whatever the case may be, ‘the words of the statute must

control.’ ” Proteus Group is correct insofar as the Cohen opinion does contain the phrase, “the

words of the statute must control.” See id.

¶ 52   But Cohen is inapposite for the same reason as Rogers and Dale Jewelers: it was decided

before the judicial article of the Illinois Constitution was amended and thus reflects an analysis

of the court’s subject-matter jurisdiction, not personal jurisdiction. What’s more, the word

“jurisdiction” does not even appear in Cohen, so it is largely unhelpful to Proteus Group’s

argument.

¶ 53   Proteus Group is surely correct that “strict compliance with the statutes governing the



                                                14 

1-16-0972 & 1-16-1120, cons.


service of process is required before a court will acquire personal jurisdiction over the person

served.” West Suburban Bank v. Advantage Financial Partners, LLC, 2014 IL App (2d) 131146,

¶ 20 (citing Sarkissian, 201 Ill. 2d at 109). But the certificate requirement is contained in the

garnishment statute—specifically, in section 12-705 of the Code—and section 12-705 is not a

statute “governing the service of process.” Id. Indeed, the garnishment statute explicitly provides

that its provisions do not govern service of process. See 735 ILCS 5/12-705(d) (West 2014)

(“The garnishment summons may be served and returned in the manner provided by Supreme

Court Rule for service ***.”) The Illinois Supreme Court Rules, as well as part 2 of article II of

the Code—tellingly entitled “Process”—govern service of process. See id. §§ 2-201 to 2-203.1.

¶ 54   Thus, to determine whether the technical defects in the garnishment summonses were so

severe as to preclude the court from obtaining personal jurisdiction over Proteus Group, we must

place substance over form and ask whether the garnishment summonses adequately notified

Proteus Group that an action had been commenced against it. Application of County Treasurer,
307 Ill. App. 3d at 355; Novak, 218 Ill. App. 3d at 553; Professional Therapy Services, 223 Ill.

App. 3d at 910-11; Marriage of Wilson, 150 Ill. App. 3d at 888.

¶ 55   We find that the summonses served that function. At the outset, we note that Proteus

Group has not even explained how any of these defects frustrated its ability to understand that

MI had instituted garnishment proceedings against it or what it needed to do to prepare and

defend itself. Indeed, it is difficult to imagine how a blank signature line or the lack of a notary

stamp—to be sure, both facial defects—could have possibly prevented Proteus Group from

understanding the meaning or significance of the summonses. We are unable to find that the

technical deficiencies in the garnishment summonses defeated personal jurisdiction over Proteus

Group. The circuit court’s ruling to the contrary was in error.



                                                 15 

1-16-0972 & 1-16-1120, cons.


¶ 56   The defects in this case stand in stark contrast to those, for example, in R&J Construction

Supply Co. v. Adamusik, 2017 IL App (1st) 160778, ¶ 3, where R&J obtained a money judgment

against Gregory Adamusik and then issued a third-party citation to discover assets to Edmar

Corporation to recover any money that Edmar owed to Adamusik. There, the citation form listed

the wrong debtor and, in effect, asked for the assets of the third-party respondent, not the debtor.

Id. ¶ 17. And Edmar established to the circuit court’s (and our) satisfaction that the citation was

confusing, not only because of this mistake, but because Edmar held none of the debtor’s assets,

nor did it have any relationship with the debtor; in fact, Edmar’s officer had never even heard of

the debtor. Id. Equitable principles, not jurisdictional ones, compelled our conclusion that the

circuit court properly granted Edmar’s section 2-1401 petition. Id. ¶ 21. Nothing in our decision

should prevent a circuit court from doing justice when a third party has failed to respond to a

“deceptive and defective” summons or citation, or when the evidence shows that the third-party

respondent has no relationship to the debtor or holds none of the debtor’s assets. Id.

¶ 57   We reverse the judgment of the circuit court granting Proteus Group’s emergency motion

to quash, reverse the court’s order insofar as it vacated the garnishment judgments against

Proteus Group, and remand the case to the circuit court with instructions to reinstate the

garnishment judgments against Proteus Group.

¶ 58                                 II. Appeal No. 1-16-0972

¶ 59   We next consider MI’s appeal in case No. 1-16-0972, pertaining to the court’s order

granting PHDS’s adverse claim against Proteus Group’s assets. The circuit court ruled that

PHDS had a perfected security interest in the money held in Proteus Group’s deposit account

with Urban Partnership Bank.

¶ 60   Before we reach the merits, we must consider whether the circuit court had subject-matter



                                                16 

1-16-0972 & 1-16-1120, cons.


jurisdiction to rule on PHDS’s claim. See Belleville Toyota, 199 Ill. 2d at 334 (“[T]his court has

an obligation to take notice of matters which go to the jurisdiction of the circuit court.”). Subject-

matter jurisdiction refers to “ ‘a court’s power “to hear and determine cases of the general class

to which the proceeding in question belongs.” ’ ” In re Luis R., 239 Ill. 2d 295, 300 (2010)

(quoting In re M.W., 232 Ill. 2d 408, 415 (2009), quoting Belleville Toyota, 199 Ill. 2d at 334).

¶ 61   As we discussed to some extent earlier in this opinion, under our current constitution,

with a few exceptions not relevant here, the circuit court has original subject-matter jurisdiction

over all “justiciable” matters. Ill. Const. 1970, art. VI, § 9. “[A] matter is considered justiciable

when it presents ‘a controversy appropriate for review by the court, in that it is definite and

concrete, as opposed to hypothetical or moot, touching upon the legal relations of parties having

adverse legal interests.’ ” McCormick v. Robertson, 2015 IL 118230, ¶ 21 (quoting Belleville

Toyota, 199 Ill. 2d at 335). “Concepts of justiciability are divided into different categories, such

as advisory opinions, feigned and collusive cases, standing, ripeness, mootness, political

questions, and administrative questions.” Morr-Fitz, Inc. v. Blagojevich, 231 Ill. 2d 474, 488

(2008). “[T]he overarching purpose of the justiciability requirement is to reserve the exercise of

judicial authority for situations where an actual controversy exists.” McCormick, 2015 IL
118230, ¶ 21. The word “actual” in this context

       “ ‘requires a showing that the underlying facts and issues of the case are not moot or

       premature, so as to require the court to pass judgment on mere abstract propositions of

       law, render an advisory opinion, or give legal advice as to future events. [Citations.] The

       case must, therefore, present a concrete dispute admitting of an immediate and definitive

       determination of the parties’ rights, the resolution of which will aid in the termination of

       the controversy or some part thereof.’ ” (Internal quotation marks omitted.) Ferguson v.



                                                 17 

1-16-0972 & 1-16-1120, cons.


       Patton, 2013 IL 112488, ¶ 23 (quoting National Marine, Inc. v. Illinois Environmental

       Protection Agency, 159 Ill. 2d 381, 390 (1994)).

¶ 62   Here, MI served a third-party citation to discover assets on Urban Partnership Bank in an

effort to enforce and collect a garnishment judgment that it obtained against Proteus Group. But

before the court ruled on PHDS’s adverse claim, the court granted Proteus Group’s motion to

quash. In so doing, the court quashed MI’s service of the garnishment summons to Proteus

Group and vacated the garnishment judgments that MI obtained against Proteus Group. And

since there was no longer a judgment to enforce, the court (1) vacated the third-party citation to

discover assets against Urban Partnership Bank, (2) dismissed that citation with prejudice,

(3) vacated all orders entered by the court with regard to that citation, and (4) released MI’s

statutory lien on any assets in that bank account.

¶ 63   At that point, MI had no claim whatsoever on the funds held in Proteus Group’s bank

account with Urban Partnership Bank. There was no longer an enforceable garnishment

judgment, no longer a citation to discover assets, and no basis whatsoever for Urban Partnership

Bank to be in court, much less for PHDS to attempt to assert an adverse claim on the money. The

circuit court had no power to grant MI or PHDS relief. At most, the circuit court’s order served

as an advisory judgment, in the event that MI was able, one day, to secure fresh garnishment

judgments, issue a new citation to discover assets on Urban Partnership Bank, and join the

adverse-claim issue once more with PHDS.

¶ 64   In other words, at the time the circuit court ruled, there was no “actual controversy”

between MI and PHDS; the circuit court lacked subject-matter jurisdiction to consider PHDS’s

adverse claim. Ferguson, 2013 IL 112488, ¶ 23. Accordingly, we vacate the circuit court’s order

granting PHDS’s adverse claim and remand the case with instructions to dismiss the claim for



                                                 18 

1-16-0972 & 1-16-1120, cons.


lack of subject-matter jurisdiction. See Waterhouse v. Robinson, 2017 IL App (4th) 160433, ¶ 20

(“A judgment that lacks subject-matter jurisdiction is void [citation] and must be vacated ***.”).

¶ 65   Earlier in this opinion, we reversed the circuit court’s order granting the motion to quash

and ordered the circuit court, on remand, to reinstate the garnishment judgments. This means, of

course, that MI will have the right once again to file a third-party citation against Urban

Partnership Bank. Obviously, PHDS has the right to assert an adverse claim once more, too. So

the parties will have another opportunity to litigate this question anew.

¶ 66   It is not lost on us that the principal argument on which PHDS relies in support of its

adverse claim—that the money held in the Urban Partnership Bank was “identifiable proceeds”

of secured collateral—is one it raised for the first time in its reply memorandum below. And one

of MI’s principal arguments on appeal is that it was not given an adequate opportunity to address

that argument (or the accompanying affidavit that supported it), given how late the issue was

raised. Should matters proceed again to the litigation of an adverse claim over the Urban

Partnership Bank account funds, as we expect they will, the parties will each have the

opportunity to fairly and fully litigate the “proceeds” issue, as well as any other issue they may

choose to raise.

¶ 67                                      CONCLUSION

¶ 68   In appeal No. 1-16-1120, we reverse the order of the circuit court quashing the four

garnishment summonses that MI propounded on Proteus Group pursuant to the Garnishment Act

and the Wage Deduction Act. We reverse the circuit court’s order vacating the July 6, 2015,

garnishment judgments against Proteus Group. We remand the matter to the circuit court with

instructions to reinstate the July 6, 2015 garnishment judgments against Proteus Group.

¶ 69   In appeal No. 1-16-0972, we vacate the order of the circuit court granting PHDS’s



                                                 19 

1-16-0972 & 1-16-1120, cons.


adverse claim with respect to funds in the Urban Partnership Bank account. We remand the case 


to the circuit court with instructions to dismiss PHDS’s adverse claim for lack of subject-matter


jurisdiction.


¶ 70    No. 1-16-0972, Judgment vacated and cause remanded with instructions. 


¶ 71    No. 1-16-1120, Judgment reversed in part and vacated in part; cause remanded with 


directions. 





                                               20